Case: 18-11257      Date Filed: 09/24/2018   Page: 1 of 8


                                                            [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 18-11257
                            Non-Argument Calendar
                          ________________________

                   D.C. Docket No. 8:17-cv-00993-VMC-JSS

CHAD BENJAMIN BURKE,

                                                             Plaintiff - Appellant,

                                     versus

HILLSBOROUGH COUNTY SCHOOL BOARD,

                                                            Defendant - Appellee,

PETER J. GRILLI,

                                                                       Defendant.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                              (September 24, 2018)

Before MARCUS, NEWSOM and HULL, Circuit Judges.

PER CURIAM:
              Case: 18-11257     Date Filed: 09/24/2018    Page: 2 of 8


      Chad Burke, proceeding pro se, appeals the district court’s dismissal as moot

of his complaint for judicial review of an Administrative Law Judge’s (“ALJ”)

final order denying relief to his son, A.B., under the Individuals with Disabilities

Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. On appeal, Burke argues that

his case is not moot because: (1) meaningful relief can still be awarded to him

based on his request for money damages for compensation for A.B.’s elementary

school denying him a free and appropriate public education; and (2) this case falls

within the capability of being repeated and avoiding judicial review exception to

the mootness doctrine. After careful review, we affirm.

      On appeal to the district court in the IDEA context, the district court reviews

the evidence presented to the ALJ and may hear additional evidence if needed.

R.L. v. Miami-Dade County School Bd., 757 F.3d 1173, 1178 (11th Cir. 2014)

(citing 20 U.S.C. § 1415(i)(2)(C)(i)-(ii)). The district court may issue a judgment

on the record based on the preponderance of the evidence, even when the facts are

in dispute. Id. When weighing the evidence, the district court gives “due weight”

to the ALJ decision and “must be careful not to substitute its judgment for that of

state educational authorities.” Id. (quotation omitted). However, the district court

does not give the ALJ blind deference -- it “is free to accept the ALJ’s conclusions

that are supported by the record and reject those that are not.” Id.




                                          2
               Case: 18-11257     Date Filed: 09/24/2018    Page: 3 of 8


      In an IDEA appeal to this Court, we review de novo questions of law, like

the interpretation of the statute and regulations. Id. at 1181. We generally review

facts for clear error, but “where the District Court’s finding is based solely on a

cold administrative record, we stand in the same shoes as the district court in

reviewing the administrative record and may, therefore, accept the conclusions of

the ALJ and the district court that are supported by the record and reject those that

are not.” Id. (quotation omitted). Because no other evidence was presented at the

district court in this case, we stand in the same shoes that the district court did. Id.

      Article III of the Constitution extends the jurisdiction of federal courts only

to “Cases and Controversies.” Strickland v. Alexander, 772 F.3d 876, 882 (11th

Cir. 2014) (quotation omitted). The case-or-controversy restriction imposes on the

courts’ authority “justiciability” limitations, one of which is reflected in the

mootness doctrine. Id. at 882-83. “A case that becomes moot at any point during

the proceedings is no longer a ‘Case’ or ‘Controversy’ for purposes of Article III,

and is outside the jurisdiction of the federal courts.” United States v. Sanchez-

Gomez, 138 S. Ct. 1532, 1537 (2018) (quotation omitted). Additionally, “a dispute

“must be extant at all stages of review, not merely at the time the complaint is

filed.” Id. (quotation omitted). An issue is moot when it no longer presents a live

controversy about which the court can give meaningful relief. Christian Coal. of

Fla., Inc. v. United States, 662 F.3d 1182, 1189 (11th Cir. 2011).


                                           3
              Case: 18-11257     Date Filed: 09/24/2018   Page: 4 of 8


      “Unlike declaratory and injunctive relief, which are prospective remedies,

awards for monetary damages compensate the claimant for alleged past wrongs.”

McKinnon v. Talladega County, Ala., 745 F.2d 1360, 1362 (11th Cir. 1984).

Therefore, the termination of unlawful conduct does not necessarily moot the

whole case when there is a claim for money damages. Id.

      An exception to the mootness doctrine is a case that is “capable of being

repeated and evading review.” Soliman v. U.S. ex rel. INS, 296 F.3d 1237, 1242

(11th Cir. 2002). But this exception “is narrow and applies only in exceptional

situations” -- when there is “a reasonable expectation or a demonstrated probability

that the same controversy will recur involving the same complaining party, and (2)

the challenged action is in its duration too short to be fully litigated prior to its

cessation or expiration.” Id. at 1242-43 (quotation omitted). Further, the “remote

possibility that an event might recur is not enough to overcome mootness, and even

a likely recurrence is insufficient if there would be ample opportunity for review at

that time.” Id. at 1243 (quotation omitted).

      On appeal, we “may affirm the district court’s ruling on any basis the record

supports.” Florida Wildlife Federation Inc. v. United States Army Corps of Eng’rs,

859 F.3d 1306, 1316 (11th Cr. 2017). We may do so “regardless of the grounds

addressed, adopted or rejected by the district court.” Id. (quotation omitted).




                                          4
              Case: 18-11257    Date Filed: 09/24/2018   Page: 5 of 8


      This appeal arises out of Burke’s allegation that his son’s elementary school

did not provide him with sufficient services in accordance with his Individualized

Education Program (“IEP”), and deprived him of a free and appropriate public

education in violation of the IDEA. Two of the items for relief Burke requested in

his complaint were: (1) to return his son, A.B., to placement in a general education

classroom with appropriate support services as identified in his IEP dated

September 19, 2016, and (2) to identify actions to be taken against school

personnel for “predetermin[ing]” A.B.’s placement and assignment. After Burke

filed his complaint, however, his station with the military had changed and he had

moved with A.B. out of the school district and the state of Florida, making A.B.

unavailable to be placed into any particular classroom or to ascertain what steps

needed to be taken concerning school personnel. Because the district court could

have ordered these two items of requested relief only if A.B. had remained a

student within the School Board’s district, the court correctly determined that this

portion of the case had become moot. Christian Coal. of Fla., 662 F.3d at 1189.

      Burke suggests that judicial review of the claims in his complaint in itself

would provide meaningful relief. We disagree. The mootness doctrine embodies

Article III’s requirement that there be a live controversy about which the court can

give meaningful relief. Christian Coal. of Fla., 662 F.3d at 1189. “[A] federal

court has no authority to give opinions upon moot questions or abstract


                                         5
              Case: 18-11257     Date Filed: 09/24/2018    Page: 6 of 8


propositions, or to declare principles or rules of law which cannot affect the matter

in issue in the case before it,” no matter where the case is in the proceedings. Id.

(quotation omitted); Sanchez-Gomez, 138 S. Ct. at 1537.          If this Court or the

district court were to render an opinion on the merits of a moot case, it would be

nothing more than an “impermissible advisory opinion.” Soliman, 296 F.3d at

1242 (quotation omitted).

      Nor does this case fall within the “capable of repetition and evading review”

exception to the mootness doctrine. For starters, Burke and his child no longer live

within the School Board’s district or in the state of Florida. In McKinnon, we held

that a prisoner’s transfer from one prison to another mooted his claim for

declaratory and injunctive relief.    745 F.2d at 1363.       The court rejected the

appellant’s argument that “there [was] no assurance that he will not be returned to

the jail or that the conditions of which he complains will be ameliorated.” Id.

Besides opining that he could be stationed in Florida again, Burke has not shown

that he expects to return to the School Board’s district, the state of Florida, or that

there is even a demonstrated probability that he will. Rather, Burke suggests it

“could” happen, which is insufficient to show that the same controversy involving

the same parties will ever recur. Soliman, 296 F.3d at 1243. Additionally, no

evidence in the record suggests that Florida school districts will be able to retain

residual authority of students that are no longer located within the state. Compare


                                          6
              Case: 18-11257     Date Filed: 09/24/2018    Page: 7 of 8


with Honig v. Doe, 484 U.S. 305, 318-20 (1988) (holding that respondent’s case in

the IDEA context was not moot because he still resided in the state of California,

which insisted that all local school districts retain residual authority to exclude

disabled children for dangerous conduct). In short, Burke has not demonstrated

that there is a reasonable expectation or a demonstrated probability that the same

controversy will recur involving the same complaining party.

      As for the third and final request in Burke’s complaint -- a request for

monetary damages -- we recognize that this claim is not moot. As Burke correctly

argues, he requested monetary damages from the beginning: (1) in his request for a

due process hearing with the ALJ, he requested “compensatory consideration”; and

(2) in his complaint at the district court level, he requested $32,568.04 for services

Burke and his wife had provided to A.B. So even though Burke moved out of the

school district with his child, the district court could have still granted the

monetary relief that Burke did in fact request. See McKinnon, 745 F.2d at 1362.

      Nevertheless, the district court’s error is harmless. As the record reveals,

Burke failed to prove that he was entitled to money damages by failing to present

evidence in support of this request. As the district court correctly pointed out in its

order dismissing Burke’s complaint, Burke never litigated the issue or presented

supporting evidence at the ALJ level for the “compensatory compensation” he

sought. Burke also failed to support the $32,568.04 he alleged he was entitled to in


                                          7
              Case: 18-11257     Date Filed: 09/24/2018   Page: 8 of 8


his complaint with evidence in the district court. And Burke was not foreclosed

from presenting more evidence at the district court.          Indeed, 20 U.S.C. §

1415(i)(2)(C) specifically allows the district court to hear additional evidence not

presented at the administrative level “at the request of a party[.]” See also R.L.,

757 F.3d at 1178 (recognizing that the district court “may hear additional evidence

if needed”). Burke, however, did not make a request for this and did not present

supporting documentation or argue why he was entitled to $32,568.04 he alleged in

his complaint, nor did he do so on appeal. See T.P. ex rel. T.P. v. Bryan County

School Dist., 792 F.3d 1284, 1291-92 (11th Cir. 2015) (declining to address

parents’ claim for reimbursement for a psychological assessment of their child in

the IDEA context because they “[had] neither adequately presented nor supported

with argument such a claim at any stage of this litigation”). Because Burke failed

to prove his claim for monetary damages both at the district court and at the

administrative level, the district court did not err in dismissing this claim, nor in

dismissing the remainder of the complaint on mootness grounds.

      AFFIRMED.




                                         8